Case: 5:19-cv-01786-SL Doc #: 18 Filed: 11/11/19 1 of 1. PagelD #: 115

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

BABCOX MEDIA, INC.
Plaintiff CIVIL CASE NO. 5:19-cv-01786

VS.
JUDGE LIOl
TF] ENVISION, INC. et al.,
Defendants

PRAECIPE FOR ISSUANCE

xl

ORIGINAL SUMMONS

ALIAS SUMMONS

THIRD PARTY SUMMONS

CERTIFICATE OF JUDGMENT LIEN UPON LANDS AND TENEMENTS §2329.02 ORC
CERTIFICATE OF JUDGMENT FOR REGISTRATION IN ANOTHER DISTRICT

WRIT OF EXECUTION

7 ee ee

OTHER (Please Specify) Original Summons for Sean-Patrick Hillman

Document to be issued should be uploaded as an attachment to the Praecipe.

If service of summons will be done by certified or ordinary mail, see Local Rule 4.2.

 

Date: ft 1-11-19 By: Roy j. Schechter (0034689)

Attorney for Plaintiff

 
